NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MAG INSTRUMENT, INC.,
Plaintiff-Appellant,
V.
THE COLEMAN COMPANY, INC.,
Defendan,t-Appellee, `
and
DOES 1-10,
Defen,dcmts.
2010-1279
Appeal from the United States District Court for the
Central District of California in case no. 09-CV-1842,
Judge Manuel L. Real.
ON MOTION
ORDER
Upon consideration of The Co1eman Company, Inc.'s
unopposed motion for leave to Hle a supplemental appen-
dix,
IT lS ORDERED TH.ATZ

MAG INS'l‘RUMENT V. COLEMAN CO 2
The motion is granted If the supplemental appendix
has not already been filed, it is due within 7 days of the
date of filing of this order.
FoR THE CoURT
0CT 2 9 2010
fsi J an Horbal_\[
Date J an Horbaly
Clerk
ccc Robert C. Weiss, Esq.
Jonathan Rotter, Esq.
52 1 THE FEDERAL C|RCU1T
DCT 29 2010
.lAN HORBALY
CLERK
Fl
u.s. count olFlE\rpPEALs F0